Citation Nr: 1720336	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 30 percent for the service-connected right shoulder disability for the periods from May 13, 2009 to March 17, 2010, and from June 17, 2010 to July 28, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1969 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  The hearing transcript has been associated with the claims file.

Service connection was granted for the right shoulder disability in a June 1973 rating decision, initially assigning a 20 percent disability rating under Diagnostic Code (DC) 5202.  38 C.F.R. § 4.71a (2016).  The Veteran filed the current claim for increased rating on May 13, 2009.  See May 13, 2009 VA Form 21-4138.  The record reflects that the Veteran was in receipt of a temporary total (100 percent) rating following right shoulder surgery for the period from March 17, 2010 to June 17, 2010.  See 38 C.F.R. § 4.30 (2016).  Because the Veteran was in receipt of a 100 percent rating from March 17, 2010 to June 17, 2010, the Board will only address the periods or stages from May 13, 2009 to March 17, 2010 and from June 17, 2010 to July 28, 2015 with respect to the right shoulder.  

As to the period from July 28, 2015, the Veteran reported that he underwent total right shoulder replacement on July 28, 2015.  See April 2016 Board hearing transcript.  As such, the June 2016 Board decision bifurcated the issues pertaining to the right shoulder disability as listed on the Title page of the June 2016 Board hearing in order to provide the Veteran with a favorable decision for the earlier periods and afford the Veteran the opportunity to provide additional evidence and argument with respect to the rating period from July 28, 2015.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (noting that it is permissible for VA to bifurcate a claim for service connection based on different theories) (en banc) aff'd 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2012); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that VA can bifurcate a claim and address different theories or arguments in separate decisions).  Specifically, the June 2016 Board decision granted a higher rating of 30 percent for the right shoulder disability for the rating periods from May 13, 2009 to March 17, 2009, and from June 17, 2010 to July 28, 2015, and remanded the issue of an increased rating in excess of 20 percent for the right shoulder disability for the period from July 28, 2015 to the Agency of Original Jurisdiction (AOJ) for additional development.  The June 2016 Board decision also remanded the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for additional development. 

In February 2017, the Secretary of VA and a representative of the Veteran (parties) filed a Joint Motion for Remand (JMR). In the JMR, the parties agreed that the Board failed to provide an adequate statement of reasons and bases with respect to the issue of a higher rating than 30 percent for the periods from May 13, 2009 to March 17, 2009, and from June 17, 2010 to July 28, 2015.  The basis of the JMR agreement was that the Board erred when it failed to consider separate rating criteria under which the right shoulder disability could potentially be rated, including Diagnostic Codes (DCs) 5201 and 5203.  38 C.F.R. § 4.71a.

As stated above, the June 2016 Board decision remanded the issues of an increased rating for the right shoulder disability for the period from July 28, 2015 and entitlement to a TDIU.  The record reflects that the AOJ is still taking action on these issues, which have not been recertified to the Board after the June 2016 Board remand.  Accordingly, the issues of an increased rating for the right shoulder disability for the period from July 28, 2015 and entitlement to a TDIU will be subject to a separate Board decision, if in order. 

The appeal is REMANDED to the AOJ.  


REMAND

Social Security Administration (SSA) Records

The Board finds that there are SSA records that potentially contain evidence pertinent to the claim or issue on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  SSA records are relevant to a claim and VA must obtain them where either (1) there is a Social Security decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the Social Security records may pertain to the claimed disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  

During the July 2009 VA right shoulder examination, the Veteran reported that he was receiving medical disability benefits and that he had applied for SSA disability benefits on a permanent basis.  The SSA records may contain statements and medical records regarding the history and symptomatology to help decide the claim or issue on appeal, the Board finds that a remand for SSA records is necessary.

Accordingly, the case is REMANDED for the following actions:

1. Request a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment (medical) records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA.

2. Thereafter, the right shoulder rating issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




